Citation Nr: 1529168	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  14-05 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to November 7, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to July 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2015, the RO awarded a 100 percent disability rating for service-connected ischemic heart disease, effective November 7, 2014.  The issue has    been amended on the cover page to reflect the RO's action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA treatment records are current through November 2013.  As there may have been a change in the Veteran's level of disability between that date and the November 2014 VA examination upon which a 100 percent rating was assigned, such records must be obtained on remand to fully address the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dating since November 2013.  If such records are unavailable, the claims file must be clearly documented to that effect and the Veteran notified of such. 

2.  After the development requested above has been completed to the extent possible, the AOJ should        again review the record.  If the benefit sought on appeal remains denied, the appellant and representative should    be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case   is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
 Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

